WELCH, J.,
dissenting.
LI respectfully disagree with the majority opinion in this case. The majority opinion, utilizing de novo review, concludes that the custodian of the records at issue met its burden of proving that the records were not subject to inspection, copying, or reproduction due to the exemption set forth in La. R.S. 44:3(A)(1). However, the trial court made a factual determination that criminal litigation was not reasonably anticipated for purposes of La. R.S. 44:3(A)(1), as interpreted in A Matter Under Investigation, 2007-1853 (La.7/1/09), 15 So.3d 972, and thus concluded that the exemption contained in La. R.S. 44:3(A)(1) was not applicable to this case. After reviewing the record of this matter under the appropriate standard of review, ie., manifest error, the trial court’s factual finding that criminal litigation was not reasonably anticipated is reasonably supported by the record and is not clearly wrong. Therefore, the judgment of the trial court should be affirmed.
Thus, I respectfully dissent.